Citation Nr: 0500038	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  93-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel
INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1975.

This appeal arose from a July 1992 rating decision of the San 
Francisco (now Oakland), California, Department of Veterans 
Affairs (VA), Regional Office (RO), which denied entitlement 
to the requested benefits.  The veteran testified at a Travel 
Board hearing in March 1993.  In March 1994, the Board of 
Veterans' Appeals (Board) remanded this case; another remand 
was issued by the Board in August 1995.  The veteran 
testified at another Travel Board hearing in December 1996 
and the case was again remanded by the Board in February 
1997.  The veteran testified before the Board at a hearing 
conducted in Washington, D.C. in November 2003.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset in active 
service and is not the result of a disease or injury incurred 
during active service.

2.  A current low back disability, to include a herniated 
nucleus pulposus, is not the result of a disease or injury 
incurred during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  A current low back disability, to include a herniated 
nucleus pulposus, was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he has a current bilateral 
hearing loss disability which had its onset during service.  
He has stated that he had severe ear infections in service 
which resulted in permanent hearing loss.  He has also stated 
that he has a current low back disability related to a back 
injury suffered in service.  Therefore, he believes that 
service connection is warranted.

Duties to Notify and Assist

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of these claims by the RO (the "AOJ" 
in this case), it was impossible to provide notice of the 
VCAA prior to the initial adjudication in this case.  
Nevertheless, the RO did provide the appellant with notice of 
the VCAA in September 2002, prior to readjudicating his 
claims in a January 2003 supplemental statement of the case 
(SSOC), and the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated in 
a SSOC provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the appellant in the September 
2002 VCAA letter about the information and evidence that is 
necessary to substantiate the claims for service connection 
for bilateral hearing loss and a low back disability.  In 
addition,  the RO informed the appellant about the 
information and evidence that VA had already obtained and 
would seek to provide.  The RO also informed the appellant 
that it had received negative responses as to its request for 
certain evidence from certain facilities.  The RO also 
informed the appellant about the information and evidence he 
was expected to provide.  Although the VCAA notice letter 
that was provided to the appellant did not specifically 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  In this regard, 
the RO has informed the appellant in the rating decisions, 
statement of the case (SOC), and SSOCs the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claim.  
As noted in the Introduction to this decision, the appellant 
was afforded the opportunity to provide testimony before the 
Board and did so testify.  VA has also assisted the appellant 
and his representative throughout the course of his appeal by 
providing him with a SOC and SSOCs which informed him of the 
laws and regulations relevant to his claim.  The Board and 
the RO have assisted him by obtaining several VA examination 
and medical opinions including a VHA opinion from three 
specialists in audiology including a medical doctor, the 
Chief, Otolaryngology Section.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Applicable laws and regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
granted only when a disability was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October31, 1990, as was 
this one in November 1991, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a).  

Factual background

Hearing loss

The veteran's service medical records showed that his hearing 
was normal at the time of his entrance onto active duty.  He 
was seen for complaints of a right earache of one week 
duration in September 1974.  His hearing was normal.  The 
diagnosis was of otitis externa.  On October 31, 1974, he 
complained of deafness in the right ear of 3 days duration.  
Unresolved otitis externa was diagnosed.  On November 15, 
1974, his otitis externa with decreased hearing was 
resolving.  On November 27, 1974, he complained of decreased 
right hearing, with a white, prurlent drainage.  Acute serous 
otitis media was diagnosed.  By the time of his November 1975 
separation examination, his hearing was within normal limits.  

VA audiological examinations conducted in January and July 
1992 showed mild hearing loss, with the left slightly worse.  
At a personal hearing conducted in March 1993, he stated that 
he was told by his doctor that his hearing loss was due to 
his inservice infections.

Additional VA examinations conducted in June 1994, December 
1995, March and June 1999 continued to show a mild amount of 
hearing loss on the right and a moderate amount on the left.  
At the time of the June 1999 examination, the examiner noted 
that the veteran's hearing loss had no conduction elements.  
It was noted that he had had minimal history of noise 
exposure in service and a vague history of infections.  He 
now had a uniform hearing loss in all frequencies, which was 
not usually characteristic of noise exposure.  The examiner 
expressed the opinion that his hearing loss was of a toxic-
type of deficiency, probably secondary to alcohol abuse.

VA examined the veteran in November 2002.  Hearing loss was 
noted.  The examiner commented that the veteran's hearing had 
been normal in service.  The examiner's opinion was that the 
veteran's hearing loss was most likely incurred post service, 
etiology unknown.  However, the examination findings were 
consistent with ototoxicity from alcohol abuse.  

The veteran testified before the Board in November 2003.  He 
stated that he had had infections in service and indicated 
his belief that the infections were the cause of his current 
hearing loss.  In June 2004, the Board referred this case for 
an Medical Opinion from the Veterans Health Administration 
(VHA).  The opinion from three specialists was provided on 
July 6, 2004.  The experts reviewed the entire evidence of 
record, which included the service medical records and the 
examinations conducted subsequent to service.  The veteran's 
history of alcohol abuse was noted, as was his post -service 
employment as a police officer (6 years of exposure to 
weapons fire).  The examiners then expressed the opinion that 
"based on the review of the available evidence, it is less 
likely than not that hearing loss was affected by military 
service."

Low back disability

The veteran's service medical records indicate that his back 
was normal at the time of his entrance examination conducted 
in October 1971.  In January 1972, he complained of low back 
pain, which he stated at that time was a reinjury of a 
preservice football injury.  He offered no complaints at the 
time of the examination, although there was some tenderness 
at the paraspinous muscles.  The impression was of muscle 
spasms.  He was treated with heat and Darvon.  His back was 
normal at the time of the November 1975 separation 
examination.

The veteran submitted records from the Social Security 
Administration, which showed that he had developed pain in 
June 1987.  On June 26, 1987, the diagnosis was rule out 
spondylolisthesis.  On September 9, 1987, he underwent a L5 
discectomy for a herniated nucleus pulposus (HNP).  

In VA records developed in the 1990's and at a June 1994 VA 
examination, the veteran indicated that he had fallen off a 
wall in service, injuring his back.  He stated during the 
examination that he had made no complaints at the time of his 
discharge from service because he had wanted to become a 
police officer.  

The veteran testified at a personal hearing in December 1996.  
He noted that he had been a police officer and a mail carrier 
in the 1970's and 1980's.

A VA record from 1976 made no mention of any back problems.  
During an August 1985 private evaluation, the veteran only 
mentioned having injured his thumb in service.  His back was 
normal, without spasms.  There was no costovertebral 
tenderness.

VA obtained the veteran's police records.  These showed that 
he had fallen during physical training on June 23, 1978.  A 
private physician in January 1988 had noted that the veteran 
had been a police officer and that he had been disabled due 
to a back problem.

The veteran was examined by a private physician in January 
1999.  It was noted that he had made no complaints concerning 
his back at the time of the 1975 separation examination.  The 
examiner opined that his current back problems were the 
result of activities following his service and were not 
related to the back complaints made in service.  

VA afforded the veteran an examination in September 2002.  He 
stated that he had fallen off a wall in 1972 during basic 
training.  He said that he had visited the infirmary twice 
after the injury.  The diagnosis noted his history of two 
surgeries, and noted persistent atrophy, weakness, and 
radiculopathy.  He also had cervical spondylosis and thoracic 
pain.  The examiner noted that the veteran had not had any 
complaints about his back following the one complaint in 
1971; there were no further complaints until 1985.  The 
examiner commented that it could not be found probable that 
his current problems were related to his service.

The veteran testified before the Board in November 2003.  He 
stated that he had slipped climbing a wall in service, 
landing on his buttocks.  He stated that his company 
commander would not let him get treatment until several days 
later.  He indicated that he again hurt his back aboard the 
USS Wichita.  A lay statement from his father noted how bad 
the veteran's back had been following his return from 
service.

Analysis

Hearing loss

After a careful review of the evidence of record, the Board 
concludes that service connection for hearing loss is not 
warranted.  The veteran has claimed that the ear infections 
suffered in service had resulted in the development of his 
current hearing loss.  As a layperson, he is not qualified to 
offer such a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  VA examinations conducted in 
1999, however, reflected the opinion that his current hearing 
loss was more likely related to his history of alcohol abuse 
(ototoxicity).  A VHA obtained in July 2004 indicated that it 
was less likely that the veteran's hearing loss was affected 
by service as opposed to some other factor or factors.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.

Low back disability

After a careful review of the evidence of record, it is found 
that service connection for a low back disability, diagnosed 
as a HNP, is not warranted.  The service medical records did 
show one complaint of back pain, for which the veteran was 
treated with heat and Darvon.  The evidence showed no 
complaints about the back thereafter until approximately 
1985.  During the intervening years, the veteran had worked 
as a police officer and a mail carrier; it was also noted 
that he had fallen while training as a police officer in 
1978.  The veteran had also been afforded VA examinations in 
1999 and 2002, which had found no etiological relationship 
between his current back disorder and his one complaint of 
pain in service.  We have noted the veteran's assertions that 
his current back disorder is related to his service; however, 
as noted above, a layperson is not qualified to render a 
medical opinion as to causation.  Espiritu, 2 Vet. App. 494.  
.  As a consequence, greater probative weight is accorded to 
the medical opinions that are of record finding no 
relationship between his current back disorder and his 
service.

At the hearing in November 2003, the veteran's representative 
requested that the Board apply section 1154(b) of the statute 
to the veteran's contentions about additional injuries to his 
back which he testified he sustained in service while in a 
combat zone which are not documented by service medical 
records in the file.  38 U.S.C.A. § 1154(b).  Under section 
1154(b), satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  Section 
1154 requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999), published at 
65 Fed. Reg. 6,256, 6,258 (2000).  

However, even assuming, without deciding, that section 
1154(b) could be applied in this case, the Board notes that 
the difficulty with this case is not that the veteran may 
have injured his back in service - one such injury is 
documented - but rather whether any such injury resulted in a 
chronic back disability.  The absence of any findings of a 
back disorder on the separation examination report and of any 
evidence of a back disorder for many years after service, as 
well as the opinions of examiners that it was unlikely that a 
current back disability was the result of an injury in 
service, bodes against a finding that a chronic back 
disability resulted from an injury or injuries to the back in 
service.  The absence of evidence of a back disorder 
constitutes negative evidence tending to disprove the claim 
that the veteran sustained an injury to the back in service 
which resulted in chronic disability or persistent back 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury to the 
back was sustained in service or whether an injury to the 
back resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical records may be considered 
regarding the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See also 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for a low back disability 
is denied.




	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


